Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated May 18, 1978, which (1) reversed a determination of the State Division of Human Rights, dated October 5, 1977, which dismissed a complaint charging petitioner with an unlawful discriminatory practice relating to employment, and (2) remanded the matter to the division for further proceedings. Order confirmed, without costs or disbursements, and proceeding dismissed. Motion by petitioner to strike the answer of respondent Schneider denied. The record does not indicate that there was a thorough inquiry during which the complainant was afforded a full opportunity to present her contentions. In addition, it does not appear that the complaint lacks merit as a matter of law. Therefore, the complaint should not have been dismissed (see State Div. of Human Rights v New York State Drug Abuse Control Comm., 59 AD2d 332; Mayo v Hopeman Lbr. & Mfg. Co., 33 AD2d 310). Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.